In the

       United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 16-1645
JAMES OWENS,
                                                  Plaintiff-Appellant,
                                  v.

JOHN EVANS, et al.,
                                               Defendants-Appellees.
                      ____________________

               Appeal from the United States District Court
                    for the Southern District of Illinois.
        No. 13-cv-594-MJR-SCW — Michael J. Reagan, Chief Judge.
                      ____________________

    SUBMITTED DECEMBER 6, 2017 — DECIDED DECEMBER 13, 2017
               OPINION ISSUED DECEMBER 28, 2017 ∗
                     ____________________

      Before KANNE, SYKES, and HAMILTON, Circuit Judges.
    PER CURIAM. James Owens, an Illinois prisoner, brought
this lawsuit under 42 U.S.C. § 1983 alleging that 43 prison
employees and the Illinois Department of Corrections ob-
structed his access to courts in violation of the First

∗ The court initially resolved this appeal by nonprecedential order. The
order is being reissued as an opinion.
2                                                  No. 16-1645

Amendment. Owens alleges that at four different correction-
al facilities, he had insufficient access to the law library and
his excess legal storage boxes, was unable to send mail
required to prosecute his cases, and was denied supplies.
The district judge dismissed several claims and defendants,
and later entered summary judgment for the remaining
defendants. Because Owens’s strongest claim for relief was
untimely and the rest were correctly dismissed or decided in
the defendants’ favor, we affirm.
    Before proceeding, we note that Owens—no stranger to
the courts in this circuit—again filed an omnibus complaint
against unrelated defendants and with claims arising from
alleged conduct at four different prisons. As we have told
him before, this scattershot strategy is unacceptable under
Rule 20(a)(2) of the Federal Rules of Civil Procedure and the
Prison Litigation Reform Act, 28 U.S.C. § 1915(b), (g). See
Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v.
Smith, 507 F.3d 605, 607 (7th Cir. 2007). And, more practical-
ly, grouping his grievances obscures his allegations against
specific defendants. We have repeatedly “urge[d] the district
courts to be alert to this problem.” Owens v. Godinez, 860 F.3d
434, 436 (7th Cir. 2017). For that matter, so should defend-
ants.
                        I. Background
    Owens’s allegations span seven years, four prisons, and
44 defendants. He lists his theories of relief in six counts—
obstructing his right to access the courts and conspiring to
do so, retaliating against him for filing grievances and
lawsuits, hindering various lawsuits by enforcing unconsti-
tutional Illinois Administrative Code provisions governing
legal mail, “confiscating” his trust account earnings to
No. 16-1645                                                   3

recover litigation costs advanced by prison business offices,
and failing to investigate and respond to grievances. Owens
does not specify which defendants are named for which
counts. For the sake of clarity, we summarize prison by
prison, as best we can, the allegations in the complaint and
the evidence presented during the summary-judgment
proceedings.
A. Hill Correctional Center (2006–2008)
    Owens alleges violations that first arose in 2007 while he
was held at Hill Correctional Center and litigated a lawsuit
in Knox County Circuit Court. Because his prisoner trust
fund account was significantly overdrawn, Owens asked the
prison mailroom to advance him money for postage after the
court ordered him to serve the defendants with his plead-
ings. But the mailroom refused, stating that prisons must
advance fees only for legal mail, which under Illinois law
does not include legal documents sent to other parties. ILL.
ADMIN. CODE tit. 20, § 525.130(a), .110(h). Owens’s lawsuit
went nowhere anyway because the Knox County court
assessed a $4.78 filing fee that he could not pay, so the case
was dismissed.
    Owens also says that defendants at Hill unlawfully lim-
ited his access to the library to four hours per month and
applied any amount of money deposited in his trust account
(like his $10-per-month state pay) to previous litigation costs
that the office had advanced. He also asserts that he was not
given adequate access to the boxes containing legal materials
not kept in his cell to the detriment of his ability to litigate
effectively.
4                                                  No. 16-1645

B. Big Muddy River Correctional Center (2008–2010)
    In 2008 Owens was transferred to Big Muddy River Cor-
rectional Center. He asserts that 11 employees at that prison
impeded his ability to prosecute two lawsuits. He says they
closed the library when the librarian was on vacation and
thus denied him sufficient access, confiscated materials from
his legal storage boxes, failed to provide him with pens, and
did not advance him funds for sending summonses to
defendants in one of his state-court suits. One case seems to
have stopped after the Sangamon County Circuit Court
denied him in forma pauperis status and required him to
pay a $193 filing fee. In the other case, a Jefferson County
judge granted a motion to dismiss, and Owens’s appeal was
dismissed for want of prosecution because he could not pay
the fee to get a record on appeal. Owens also alleges that a
librarian’s refusal to make copies caused him to miss an
unspecified legal deadline in an unspecified case.
C. Pinckneyville Correctional Center (2010–2012)
    Owens was transferred to Pinckneyville Correctional
Center in 2010. He continued to have difficulty litigating
(although it is unclear which cases he had pending at the
time). He alleges that he was denied access to the library
when he had a statute-of-limitations deadline approaching
and was unable to get access to his legal storage boxes. He
also asserts that prison officials confiscated other unspecified
legal materials. And he complains that the quantity of
supplies he was given pursuant to prison policy—two
envelopes, ten sheets of paper, and one pen per month—was
insufficient. At summary judgment the defendants produced
an affidavit from a law library paralegal stating that Owens
received additional supplies from the library when request-
No. 16-1645                                                   5

ed. Last, Owens alleged that his access to the library, his
storage boxes, and necessary supplies was even more dimin-
ished when he was placed in protective custody.
D. Lawrence Correctional Center (2012–2013)
    In 2012 Owens was transferred to Lawrence Correctional
Center. He asserts that the law librarian, the warden, and a
grievance counselor denied him access to his excess legal
storage boxes. Some of these boxes had not arrived from his
previous facility, and some may have been lost.
                    II. Procedural History
    At screening, see 28 U.S.C. § 1915A, the judge dismissed
several claims, starting with the one accusing defendants of
confiscating Owens’s trust account funds, because the
money was taken to repay advances, which can be recouped
under Illinois law and our precedent. § 525.130(a); Gaines v.
Lane, 790 F.2d 1299, 1308 (7th Cir. 1986). Citing Antonelli v.
Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996), the judge next
dismissed the claim that the prison officials failed to investi-
gate or respond to grievances because there is no federal
constitutional right to enforce a state’s inmate grievance
process. The judge also dismissed the defendants who could
not be held liable for the complained-of events because their
roles were simply to review and decide grievances. Sanville
v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). (Those
dismissed from the suit were IDOC Directors Godinez,
Taylor, Randle, and Walker; Administrative Review Board
members Allen, Anderson, Benton, Fairchild, and Miller;
IDOC Program Committee Chairs Childers and Valdez; and
Grievance Officers Deen, Pampel, Schisler, Sanders, and
Winsor.) Finally, the judge dismissed IDOC because it is not
6                                                 No. 16-1645

a person suable under § 1983. Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 (1989).
    The remaining Hill and Big Muddy defendants (except
for John Evans, a warden at Big Muddy) then jointly moved
to dismiss because, they argued, Owens’s claims in his 2013
complaint, which arose from incidents that took place from
2006 to early 2010, were barred by the two-year statute of
limitations. The judge granted the motion except as it related
to three grievances (all related to postage issues). Owens
never received responses to these grievances, so the judge
determined that the claims could not be dismissed under the
statute of limitations until it was clear when Owens had
exhausted his administrative remedies. The judge also
dismissed defendants who lacked personal involvement
with the mailrooms: Winick, Schisler, Acevedo, Wright,
Asbury, Butler, Cotton, Tasky, John Doe #2, Gaddis, Robin-
son, and Russell. This left Wayne Robke (the business man-
ager from Hill), John Evans, and the remaining defendants
from Pinckneyville and Lawrence, who did not move to
dismiss. The judge later entered summary judgment in favor
of the remaining defendants.
    On appeal Owens challenges the judge’s entry of sum-
mary judgment as well as the dismissal of several of his
claims and named defendants. He principally argues that he
adequately alleged actual injury from the defendants’ ac-
tions and raised a genuine issue of material fact on that
question. He also argues that the judge abused his discretion
by denying his three motions for recruited counsel and was
biased against him.
No. 16-1645                                                     7

                          III. Analysis
A. Claims Dismissed at Screening or Pursuant to Motion
   The judge appropriately dismissed Owens’s claim that
the prison unlawfully confiscated his trust account funds to
recover litigation expenses that had been loaned to Owens;
we have already upheld the provision requiring this. See
Gaines, 790 F.2d at 1308; see Eason v. Nicholas, 847 F. Supp.
109, 113 (C.D. Ill. 1994) (“The deferred deduction of legal
costs [as provided by Illinois statute] advanced by the state
does not violate the Constitution.”).
    Owens also challenges the judge’s decision to dismiss his
claims against IDOC and employees at Hill and Big Muddy
who were involved only in the grievance process, but this
argument has no merit. IDOC was properly dismissed
because it is not a person subject to suit under § 1983. Will,
491 U.S. at 64–66; Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir.
2012). Prison officials who simply processed or reviewed
inmate grievances lack personal involvement in the conduct
forming the basis of the grievance. Sanville v. McCaughtry,
266 F.3d 724, 740 (7th Cir. 2001). And the failure to follow a
state’s inmate grievance procedures is not a federal due-
process violation. Antonelli, 81 F.3d at 1430.
   Owens also argues that the statute of limitations should
not bar him from pursuing claims against the employees at
Hill and Big Muddy (i.e., his complaints that grievance
counselors and librarians denied him access to the library
and to legal supplies). Owens was at Hill from 2006 to 2008
and Big Muddy from 2008 to 2010; he filed this complaint on
June 14, 2013. He had exhausted all of his administrative
remedies by 2009 or 2010. Lawsuits brought under § 1983 are
8                                                  No. 16-1645

governed by the statute of limitations for personal injury in
the state where the injury occurred, which in Illinois is two
years. Wallace v. Kato, 549 U.S. 384, 387 (2007). Therefore,
Owens filed one to two years too late without raising any
argument that the untimeliness should be excused. He has
done this before. See Owens v. Godinez, 860 F.3d 434, 438 (7th
Cir. 2017).
    Owens’s claims against Wayne Robke and John Evans for
failing to advance postage funds were also untimely, even
accounting for the prison’s failure to respond to the griev-
ances on this issue. Robke, the business manager at Hill,
refused to advance postage for Owens to serve process in his
Jefferson County case in 2007. Owens grieved the issue
shortly thereafter and appealed the denial all the way up to
the Administrative Review Board. Owens exhausted his
remedies, so the statute of limitations began to run on July 8,
2008, six months after he received no response from the
highest grievance administrator. ILL. ADMIN. CODE tit. 20,
§ 504.850(e); see Lewis v. Washington, 300 F.3d 829, 833 (7th
Cir. 2009); Dole v. Chandler, 438 F.3d 804, 811 (7th Cir. 2006).
He encountered the same issue at Big Muddy when John
Evans refused to advance funds for postage. He pursued his
two grievances to the Review Board and received denials on
June 25, 2009, and July 7, 2010. The statute of limitations ran
on those claims in June 2011 and July 2012, but again, Owens
did not file his complaint until 2013.
    Owens also argues more generally that the definition of
“legal mail” under Illinois law is unconstitutional. Inmates
with insufficient funds may purchase postage “for reasona-
ble amounts of legal mail” by signing over future funds.
§ 525.130(a). But when Owens tried to get a loan under this
No. 16-1645                                                   9

provision, he was denied because pleadings and summonses
sent to other parties do not qualify as legal mail. See
§ 525.110(h) (defining legal mail as mail to and from regis-
tered attorneys who directly represent offenders, state’s
attorneys, the Illinois Attorney General, judges or magis-
trates, and organizations providing direct legal representa-
tion). True, two provisions of Illinois law can soften the
effects of the limited definition; as the district court pointed
out, plaintiffs can seek defendants’ leave to waive service or
ask the court to serve a summons. See 735 ILL. COMP. STAT.
§§ 5/2-203.1, 5/2-213. But these provisions do not appear to
have been of use to Owens. He asked the court to serve the
defendants in his Jefferson County case, but the clerk re-
sponded that it was his responsibility. And Owens’s at-
tempts to ask the defendants to waive service would be just
as futile as his attempts to serve them by mail because the
business office would refuse to loan him postage for this
nonlegal mail.
    The appellees repeat this court’s holding that inmates
“do not have a right to unlimited free postage,” but that
mischaracterizes Owens’s argument. Gaines, 790 F.2d at
1308. He did not ask for free postage; he wanted the business
office to advance him the funds. In Bounds v. Smith, the
Supreme Court said: “It is indisputable that indigent inmates
must be provided at state expense with paper and pen to
draft legal documents with notarial services to authenticate
them, and with stamps to mail them.” 430 U.S. 817, 824–25
(1977) (emphasis added). Illinois does provide stamps, but
only for a small universe of mail. Arguably, a definition of
“legal mail” that hinges on the identity of the recipient, not
the nature of the document, could impede the ability of an
indigent, unrepresented prisoner to prosecute a case effec-
10                                                 No. 16-1645

tively. For starters the definition excludes mail sent to poten-
tial witnesses and discovery requests sent to the defendants’
attorneys, except the Illinois Attorney General.
    But we need not decide whether the Illinois regulation
defining “legal mail” violates Owens’s right to access the
courts because the constitutional harms he alleges occurred
in 2007 and 2008; therefore, whatever actual injury he suf-
fered because of this regulation (if any, given the reasons
those cases apparently were dismissed) occurred too long
ago to allow him to challenge the regulation in this lawsuit.
B. Summary Judgment
    Owens’s claims about his lack of adequate access to pris-
on libraries were properly rejected on summary judgment
because they are not accompanied by any showing of actual
prejudice in a lawsuit. See Devbrow v. Gallegos, 735 F.3d 584,
587 (7th Cir. 2013). Owens argues that Donna Heidemann, a
librarian at Pinckneyville, refused his request for access to
the library when he had a limitations deadline approaching
in an unspecified case and could not make copies of his
grievance. But Owens has not said why he needed to copy
his grievance to file a lawsuit or whether he filed without the
copy and was somehow prejudiced. In short, the record
lacks any evidence that he suffered any prejudice to his
ability to access the courts.
   Owens’s claim that he was not given adequate supplies
at Pinckneyville are similarly unsupported. Owens argued
that the Assistant Warden’s 1 policy of giving indigent
inmates two envelopes, ten sheets of paper, and one pen per


1   Defendant Charles Dintelman.
No. 16-1645                                                11

month did not provide him with enough materials to pursue
his lawsuits, but he does not identify any specific negative
consequences, nor does he address the evidence in the
record that he could request additional supplies at the
library as needed.
   Owens’s final argument about his access to courts is that
the librarians at Pinckneyville and Lawrence 2 denied access
to his excess legal storage boxes, but here too he fails to
provide evidence of actual prejudice. He asserts that he
missed a twice-extended deadline to file a reply brief be-
cause he was unable to access caselaw stored in his boxes.
But Owens does not explain why he needed the boxes (for
example, if the cases were not available at the library) or
why not filing an optional reply brief doomed one of his
cases.
   The judge also properly entered summary judgment for
the defendants on Owens’s First Amendment retaliation and
conspiracy claims. Owens did not present any evidence that
his protected activity—here, grieving and litigating com-
plaints against prison officials—was a “motivating factor” in
the defendants’ conduct. See Novoselsky v. Brown, 822 F.3d
342, 354 (7th Cir. 2016). To the extent that Owens argues that
the refusal to send his mail was retaliatory, the officials in
the mailroom were following an Illinois statute and guid-
ance from the business office. Owens provides no basis on
which to infer that the relevant officials were motivated by
anything other than following the law.
   Owens’s conspiracy claim is also doomed for lack of evi-
dence. To survive a motion for summary judgment, he needs

2   Defendants Donna Heidemann and Cathy Musgraves.
12                                                 No. 16-1645

to show evidence of an agreement among the conspirators to
violate his rights. See Amundsen v. Chi. Park Dist., 218 F.3d
712, 718 (7th Cir. 2000). On appeal Owens argues that the
repeated denials of his grievances are sufficient evidence of
conspiracy, but such a conclusory statement cannot defeat a
motion for summary judgment. He did not adduce evidence
that officials at one prison, let alone those at different ones,
agreed expressly or tacitly to interfere with his pursuit of
grievances and lawsuits. Therefore, the district court proper-
ly entered judgment in favor of defendants Dolce, Fritts,
Hartman, Lutz (counselors at Pinckneyville), and Kittle and
Hodges (the counselor and warden at Lawrence, respective-
ly).
C. Other Arguments on Appeal
    Owens also argues that the district court’s refusal to re-
cruit counsel was an abuse of discretion, but we cannot
agree. Pruitt v. Mote, 503 F.3d 647, 658 (7th Cir. 2007)
(en banc). Owens did face some obstacles, including multi-
ple prison transfers, which made conducting discovery a
challenge. But “we will reverse only upon a showing of
prejudice,” id. at 659, and ultimately counsel would not have
made a difference in the outcome of this case. Owens’s
strongest claim (about advancing postage funds) was time-
barred—something no attorney could overcome.
    Last, Owens argues that because the judge ruled against
him many times, he is biased against him. But adverse
rulings, without more, do not prove bias. Trask v. Rodriguez,
854 F.3d 941, 944 (7th Cir. 2017).
    For all of these reasons, we affirm the judgment of the
district court. And in closing we once more warn Owens that
No. 16-1645                                              13

he cannot use a single complaint to bring unrelated claims
against different defendants. And we remind district courts
that “[c]omplaints like this one from Owens should be
rejected … either by severing the action into separate law-
suits or by dismissing improperly joined defendants.”
Owens, 635 F.3d at 952. If Owens ignores these instructions
again, his continual abuse of the judicial process should be
sanctioned.
                                                 AFFIRMED.